DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 have been reviewed and are under consideration by this office action.
Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-12) in the reply filed 03/22/2021 is acknowledged.
Claims 13-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/2021.

Drawings
The drawings submitted on 09/04/2019 have been reviewed and are considered acceptable.

Specification
The specification filed on 09/14/2019 has been reviewed and accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method and computer readable medium for abstract idea (i.e. selecting projects based upon probabilities). Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim(s) 1-11 is/are directed to a method which is a statutory category and claim 12 are directed to an article of manufacture which is also a statutory category.
Step 2A, Prong One – The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1-11 recite a series of steps for performing the abstract idea described above:
A computer-implemented method comprising: storing metadata for a first subset of a plurality of projects, each of the first subset of the plurality of projects having an associated value for completion and an expected end date falling within a window of time; 
selecting, in response to a determination that a cumulative value for completing each project of the first subset of the plurality of projects falls below a threshold value, a second subset of the plurality of projects from a third subset of the plurality of projects, representing projects having respective expected end dates that do not fall within the window of time, wherein the selecting of the second subset of projects from the third subset of the plurality of projects comprises:
 assigning a value for completing each project in the third subset of the plurality of projects; retrieving a set of parameters for each project in the third subset of the plurality of projects…, at least one of the set of parameters varying as a function of time, and the set of parameters comprising a first probability that quantifies a chance that the project will be completed given the expected end date; 
calculating a second probability for each project in the third subset of the plurality of projects at a client of… that provides access to a predictive model trained on information about a set of previous projects, stored as structured data in a… on the set of parameters such that the second probability for each project quantifies a chance that the project will be completed given an end date within the window of time;
 determining a difference between the first probability and the second probability for each project in the third subset of the plurality of projects; and 
26ORCL-027978 US ORD selecting projects of the third subset of the plurality of projects, based at least in part on the difference in probabilities, as the second subset of the plurality of projects, such that the value for completing the second subset of the plurality of projects in combination with the cumulative value for completing the first subset of the plurality of projects meets the threshold value. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and/or “Certain methods of organizing human activity” — 
The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 12 recite a series of steps for performing the abstract idea described above:
The claim recites a computer readable medium for performing claim 1. The claim merely recites an additional element to perform the previous claim.
Dependent claims 2-11 recite the same or similar abstract idea(s) as independent claim 1 with merely a further narrowing of the abstract idea(s) described above.
The identified limitations are also found to correspond to: Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion) because apart from the additional elements which merely include a general purpose computer, the claims recite steps easily performed in the human mind and/or using pen and paper, e.g. wherein a status of each project is defined as one of a plurality of stages, each stage representing a degree of progress of the project toward completion; one of the set of parameters for each project is calculated as a ratio of a number of stages through which the project has passed to a number of days that have passed since the project began (Claim 3); wherein a status of each project is defined as one of a plurality of stages, each stage representing a degree of progress of the project toward completion, one of the set of parameters for each project representing a sequence of stages through which the project has passed (claim 4); wherein a status of each project is defined as one of a plurality of stages, each stage representing a degree of progress of the project toward completion, one of the set of parameters for each project being derived from a number of times that the project has been in a given one of the plurality of stages (claim 5); wherein one of the set of parameters for each project is a number of days elapsed between a date at which a budget was approved for the project and a current date (claim 6);  wherein the plurality of projects are divided across a plurality of entities, and each project in the third subset of the plurality of projects is associated with a given entity of the plurality of entities (Claim 7); wherein one of the set of parameters for each project is a category of products associated with the project. (claim 8); providing the second subset of the plurality of projects to a user  (claim 9); updates the…according to the second probability for each project and an outcome for each project once the project has ended. (Claim 10); wherein calculating the first probability for each project in the third subset of the plurality of projects based on the set of parameters at the predictive model (claim 11).
Step 2A, Prong Two – The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
Claim(s) 1-11 recite system of at least “database implemented on a first computer system; a machine learning platform; repository” which fail to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (see Specification [0007-08]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)). The Examiner the machine learning aspects are recited at a high level of generality and as such rejected as “apply it” on a general purpose computer.
Claim(s) 12 recites the additional element of “non-transitory computer readable medium” which merely attempts to apply the abstract idea on a general purpose computer using generic computer components. (MPEP 2106.05(f)).
Claim(s) 2 recites the additional element of “displaying the second subset of the plurality of projects to a user in a graphical user interface; receiving feedback from the user” which 
Claim(s) 10 recites the additional elements of “machine learning platform; repository.” These elements are rejected similarly to those of claim 1. 
Claim(s) 11 recite system of at least “boosting classifier and random forest” which fail to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (see Specification [0007-08]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)). The Examiner the machine learning algorithms are recited at a high level of generality and as such rejected as “apply it” on a general purpose computer.
Therefore, the claims, when considered as a whole, fail to integrate the recited abstract idea of performing the abstract idea described above into a practical application because the generic computer readable storage media comprises instructions that when executed by the generic processor merely implements the abstract idea on a general purpose computer (see Specification [0007-08]) (MPEP 2106.05(f)) and performs merely insignificant extra-solution activity, e.g. pre- or post-solution data gathering or output” (MPEP 2106.05(g)).
Step 2B -   The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a 1general purpose computer system that transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to performing the abstract idea described above.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-4, 7-8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 20160171406 A1) in view of Johnson et al. (US 20170163587 A1) and Duggan et al. (US 20160260047 A1).
Regarding Claim 1, Sen teaches: A computer-implemented method comprising: storing metadata for a first subset of a plurality of projects, each of the first subset of the plurality of projects having an associated value for completion and an expected end date falling within a window of time; (See Sen, [0022]; A project scheduling tool takes into account project units (e.g., units of work) logged over elapsed periods of time of the project and facilitates user selection of past time periods likely to reflect future progress of the project. This provides easier and more accurate estimation of completion dates and time durations for individual tasks of a project and for the entire project and further see Sen, [0029]; In accordance with one embodiment, the database device 140 is configured to store and manage data structures (e.g., records of activities and resources) associated with the project scheduling tool 110 in a database system (e.g., a program plan computer application) and further see Sen, [0095]; Referring to FIG. 12, the forecasted completion date 1210 of the house construction project is now offset to January 8, as opposed to the more optimistic date of December 31. The project manager may take up mitigation plans, if any, to attempt to make up for the delay of the overall project and further see Sen, [Fig. 12]; visual representation of plurality of projects with a cumulative end date).
wherein the selecting of the second subset of projects from the third subset of the plurality of projects comprises: assigning a value for completing each project in the third subset of the plurality of projects; (See Sen, [0014]; FIG. 10 illustrates one example embodiment of how the project scheduling tool of FIG. 1 determines a representative rate of progress for activities of a project within a related project category using the method of FIG. 9…FIGS. 11-12 illustrate one example embodiment of how the project scheduling tool of FIG. 1 forecasts a completion date for a project by rolling up activities across categories of the project using the method of FIG. 9 and further see Sen, [0022]; In one embodiment, the project scheduling tool is configured to handle projects composed of activities that are largely similar in nature as well as more complex projects composed of activities that are widely dissimilar. A project scheduling tool takes into account project units (e.g., units of work) logged over elapsed periods of time of the project and facilitates user selection of past time periods likely to reflect future progress of the project. This provides easier and more accurate estimation of completion dates and time durations for individual tasks of a project and for the entire project and further see Sen, [0098]; In one example, the computer 1300 may include project scheduling tool 1330 configured to facilitate the forecasting of activity and project time durations and completion dates similar to project scheduling tool 110 shown in FIG. 1. In different examples). The Examiner notes that Johnson below is relied upon to teach the selection of project while Sen teaches assigning values.
While Sen teaches  a cumulative value, Sen does not appear to teach selecting a subset of projects, however Sen in view of the analogous art of Johnson (i.e. project management) does teach, in response to a determination that a cumulative value for completing each project of the first subset of the plurality of projects falls below a threshold value, a second subset of the plurality of projects from a third subset of the plurality of projects, representing projects having respective expected end dates that do not fall within the window of time, (See Johnson, [0052]; After providing the first ordered subset of tasks, input associated with the status of completion of an individual task is received. The input can indicate that the individual task has been successfully completed or unsuccessfully completed (e.g., the client organization 104 failed and is unable to complete the task, completion of the task is delayed due to difficulty, the task has not been completed in an expected amount of time, etc.) and further see Johnson, [0053];  The task identification module 218 then identifies (e.g., selects) a second subset of tasks that are along the task execution path after completion or non-completion of the first subset of tasks). 
 retrieving a set of parameters for each project in the third subset of the plurality of projects from a database implemented on a first computer system, at least one of the set of parameters varying as a function of time and the set of parameters comprising a first probability that quantifies a chance that the project will be completed given the expected end date; (See Sen, [0019]; The term “time duration”, as used herein, refers to a duration of time over which an activity or project is to be or has been performed. The term “planned time duration”, as used herein, refers to an initial expected duration of time over which an activity or project is to be performed and further see Sen, [0023]; For example, in one embodiment, a project scheduling tool is configured to calculate a percentage time deviation, between a more accurate, updated time duration and a planned time duration, for each present activity of a project to form a plurality of percentage time deviations. An arithmetic mean of the plurality of percentage time deviations is calculated and a time duration of at least one future activity of the project, that is related to each present activity, is transformed based on the arithmetic mean and further see Sen, [Fig. 10]; the deviation from deadline varies as a function of time). 
calculating a second probability for each project in the third subset of the plurality of projects at a client of a machine learning platform that provides access to a predictive model trained on information about a set of previous projects, stored as structured data in a repository accessible to the machine learning platform based on the set of parameters such that the second probability for each project quantifies a chance that the project will be completed given an end date within the window of time; (See Johnson, [0051]; Thus, for each node that represents a task in the state diagram 222, the deployment plan module 212 performs statistical inferences into the onboarding information 224 (e.g., uses a theory such as Bayes' theorem) to calculate a probability of successful completion of the task (e.g., an “event”) based on conditions and/or dependencies (e.g., successful completion of other tasks or other “events.” The task identification module 218 then evaluates the respective probabilities (e.g., individually and as a combination as the probabilities build on each other) to determine a task execution path in the state diagram 222 that provides a highest probability of success).
26ORCL-027978 US ORD 	selecting projects of the third subset of the plurality of projects,[based at least in part on the difference in probabilities, as the second subset of the plurality of projects, such that the value for completing the second subset of the plurality of projects in combination with the cumulative value for completing the first subset of the plurality of projects meets the threshold value. (See Johnson, [0051]; The task identification module 218 then identifies (e.g., selects) a second subset of tasks that are along the task execution path after completion or non-completion of the first subset of tasks. The task identification module 212 provides, to the client organization as part of an updated deployment plan, the second subset of tasks and further see Johnson, [0054]; Accordingly, the second subset of tasks is selected form the same task execution path from which the first subset of tasks was selected. However, in alternative examples where the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the features of Johnson including selecting projects process because it allows users of the system to have control over a project deployment plan. (See Johnson, [0051]; The task identification module 218 can then identify (e.g., select) the first subset of tasks (e.g., but not all the tasks) that are along the calculated task execution path. The task identification module 212 finally provides, to the client organization 104 as part of a deployment plan, the first ordered subset of tasks. In various examples, the task execution path can comprise a partial Eulerian Path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated machine learning aspects as taught by Johnson in order to evaluate information and resolve errors. (See Johnson, [0057]; The solution module 216 can be configured to also evaluate the stored information and identify one or more solutions implemented to resolve the error (e.g., previous actions taken to resolve the error). In various examples, an error and a solution can each be added to a supervised data set for incremental learning (e.g., machine learning)).
While Sen/Johnson teach the projects, probabilities and selecting task, neither further teaches taking the difference of probabilities. However, Sen/Johnson in view of the analogous art of Dugan (i.e. project management) does teach: determining a difference between the first probability and the second probability for each project in the third subset of the plurality of projects; and (See Dugan, [0019]; At block 142, a determination may be made of a probability 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the probability modeling features as taught by as taught by Dugan in order to consider multiple probabilities and adjust data in real time and ensure projects are completed in a timely manner. (See Dugan, [abstract]; Systems and methods are described to intelligently determine adjusted real time probabilities that various task assignments will be completed by corresponding deadlines and, therefore, whether an overall team objective that the various tasks are designed, in the aggregate, to achieve and further see Dugan, [0009]; an illustrative process of determining probabilities of timely completion of numerous tasks that correspond to a team objective).
	Regarding Claim 2, Sen/Johnson/Dugan teaches: displaying the [second] subset of the plurality of projects to a user in a graphical user interface having a selected format for that user; (See Sen, [0079]; FIG. 10 illustrates one example embodiment of how the project scheduling tool 110 of FIG. 1 determines a representative rate of progress for activities of a project within a related project category using the method 900 of FIG. 9. FIG. 10 shows an activity table 1000 for a plumbing category of a project. Each row displayed in the activity table 1000 corresponds to either a completed activity or an on-going activity).
receiving feedback from the user about the displayed second subset of the plurality of projects; and (See Sen, [0030]; For example, the visual user interface logic 125 includes program code that generates and causes the graphical user interface to be displayed based on an 
adjusting the selected format of the graphical user interface for the user according to the received feedback. (See Sen, [0032]; The graph is based on an actual project (or activity) data structure, specifying an actual progress of the project (or activity), and a planned progress data structure, specifying a planned progress of the project (or activity). The planned progress of the project (or activity) includes a first (initial or baseline) forecasted completion date for the project (or activity). Examples of such graphs are illustrated and discussed herein with respect to FIGS. 2-8).
While Sen teaches displaying a the projects as well as second subsets, Sen does not teach the second subset being used individually. However, Sen in view of Johnson does teach the second subsets used individually. (See Johnson, [0073]; FIG. 6 illustrates an example graphical user interface 600 that a client organization 104 and/or a service provider 102 can use to view a list of tasks to be completed and/or a status of an individual task. A first portion 602 of the example graphical user interface 600 lists tasks (e.g., the first subset or the second subset) that are part of a deployment plan or an updated deployment plan).
	Regarding Claim 3, Sen/Johnson/Dugan teaches: wherein a status of each project is defined as one of a plurality of stages, each stage representing a degree of progress of the project toward completion, and (See Sen, [0066-67]; In accordance with one embodiment, a project manager may view a graph for each on-going activity, instead of just a graph for the overall project. The project manager may use the project scheduling tool 110 to generate projections for each activity in a similar manner to that described previously herein with respect to an overall project. The project scheduling tool 110 may provide the project manager with the 
 one of the set of parameters for each project is calculated as a ratio of a number of stages through which the project has passed to a number of days that have passed since the project began. (See Sen, [0083]; FIG. 10 clearly shows the planned time durations 1020 and the updated (actual or projected) time durations 1030 in units of days for each activity. In accordance with one embodiment, the project scheduling tool 110 calculates a percentage time deviation 1040 for each activity. The percentage time deviation corresponds to a percentage difference between an updated time duration and a planned time duration for each activity. The updated time durations for the two (2) on-going plumbing activities may be arrived at using the previous techniques discussed herein with respect to a project in FIGS. 2A-2D and further see Sen, [Fig. 10]; the figure shows an ongoing activity and the days since beginning).
	Regarding Claim 4, Sen/Johnson/Dugan teaches: wherein a status of each project is defined as one of a plurality of stages, each stage representing a degree of progress of the project toward completion, one of the set of parameters for each project representing a sequence of stages through which the project has passed. (See Johnson, [0022]; To do this, the techniques see Johnson, [0014]; FIG. 6 illustrates an example graphical user interface that a client organization and/or a service provider can use to view a list of tasks to be completed and/or a status of an individual task).
	Regarding Claim 7, Sen/Johnson/Dugan teaches: wherein the plurality of projects are divided across a plurality of entities, and each project in the third subset of the plurality of projects is associated with a given entity of the plurality of entities. (See Sen, [0081]; Referring to FIG. 10, there are two (2) on-going plumbing activities and four (4) completed plumbing activities. Activity number 5 was taken up by a certain plumber who has not been keeping too well of late and has, therefore, been performing well below potential. Keeping this in mind, the project manager decides to uncheck (eliminate) activity 5, as the project manager deems activity 5 to be unrepresentative of the general trend of plumbing activities). The Examiner further notes that Sen discloses multiple activities such as plumbing, electrical, etc. Each activity would be associated with its respective entity.
	Regarding Claim 8, Sen/Johnson/Dugan teaches: wherein one of the set of parameters for each project is a category of products associated with the project. (See Sen, [0014-15]; FIG. 10 illustrates one example embodiment of how the project scheduling tool of FIG. 1 determines a representative rate of progress for activities of a project within a related project category using the method of FIG. 9… FIGS. 11-12 illustrate one example embodiment of how the project 
Regarding Claim 10, Sen/Johnson/Dugan teaches: wherein the machine learning platform updates the repository according to the second probability for each project and an outcome for each project once the project has ended. (See Johnson, [0077]; At 804, the task execution path associated with the highest probability of success is re-calculated. For example, the task identification module 218 can re-calculate the probabilities within the state diagram 222 and the task execution path after the state diagram 222 is updated to indicate that the task has not been successfully completed and further see Johnson, [0085]; In various examples, an error and a solution can each be added to a supervised data set for incremental learning (e.g., machine learning) and for probabilistic determination of an optimal next step (e.g., for subsequent onboarding engagement sessions). The Examiner cites to paragraph 85 to demonstrate the platform of Johnson is a machine learning platform.
Regarding Claim 12, Sen/Johnson/Dugan further teaches: A non-transitory computer readable medium storing machine readable instructions that are executed by an associated processor to perform the method of claim 1. (See Sen, [0098]; In one embodiment, tool 1330 or the computer 1300 is a means (e.g., structure: hardware, non-transitory computer-readable medium, firmware) for performing the actions described. In some embodiments, the computing device may be a server operating in a cloud computing system, a server configured in a Software as a Service (SaaS) architecture, a smart phone, laptop, tablet computing device, and so on).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 20160171406 A1) in view of Johnson et al. (US 20170163587 A1), Duggan et al. (US 20160260047 A1), and Ho et al. (US 20160086110 A1).
	Regarding Claim 5, Sen/Johnson/Dugan teaches: wherein a status of each project is defined as one of a plurality of stages, each stage representing a degree of progress of the project toward completion, one of the set of parameters for each project being derived from a number of times that the project has been in a given one of the plurality of stages. (See Ho, [0062]; Each occurrence vector represents how many times a session visited each of the considered sequences of steps. Each vector is assigned a class label for whether the session is good or bad according to the chosen target metric).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the features considering stage visits and revisits as taught by Ho in order to quantify each visit and understand whether the revisit was effective. (See Ho, [0052]; This analysis may be repeated for one or more nodes J and edges E in the workflow 30, shown in FIG. 3, to provide a plurality of merit or importance scores for the workflow steps of the workflow. The ρ parameter defines a level at which the evaluation module 16, shown in FIG. 1, determines if counts of good and/or bad sessions are statistically significant and, therefore, the weighting factor w may be adjusted to reduce or enhance the effect of the ρ parameter).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 20160171406 A1) in view of Johnson et al. (US 20170163587 A1), Duggan et al. (US 20160260047 A1), and Iulianello et al. (US 6938007 B1).
	Regarding Claim 6, Sen/Johnson/Dugan teaches: wherein one of the set of parameters for each project is a number of days elapsed between a date [at which a budget was approved for the project and a current date]. (See Sen, [0085]; In one embodiment, the project scheduling tool 110 is configured to calculate the arithmetic mean of the percentage time deviations of the checked activities. The arithmetic mean of the percentage time deviations of the checked activities in FIG. 10 is 4.5%. In this manner, the planned time duration of a future plumbing activity may be updated based on the arithmetic mean. For example, a future plumbing activity having a planned time duration of 7 days may be transformed such that its updated time duration is 7.315 days (i.e., 7 days×1.045) and further see Sen, [Fig. 10]; the Examiner notes the system of Sen shows ongoing projects and further shows the current deviation from the planned duration).
	While Sen/Johnson/Dugan teach the days passed of a project, however they do not specify days starting counting of days from budget approval. However, Sen/Johnson/Dugan in view of the analogous art of Iulianello (e.g. project management) does teach this limitation: (See Iulianello (col. 6; lines 55-60); Project metrics information can be collected when a project is started, after project estimates have been completed, after the developer and customer have approved the project, after project implementation has been completed, and 30 days after the project has been completed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the metric collecting processes of Iulianello in order to allow users of the system to have multiple options on how the data is collected to suit the needs of more individual customers and making the system more adaptable. (See Iulianello, (col. 6-7, lines 65-14); Once the project estimating phase has been completed, the following .
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 20160171406 A1) in view of Johnson et al. (US 20170163587 A1), Duggan et al. (US 20160260047 A1), and Porter, (US 20190057143 A1).
	Regarding Claim 9, Sen/Johnson/Dugan teach the outputting of projects, but they do not teach the use of NLP or chat interfaces. However, Sen/Johnson/Dugan in view of the analogous art of Porter does teach: providing the second subset of the plurality of projects to a user via a chat interface incorporating natural language processing, such that the chat interface can provide the second subset of the plurality of projects in response to a question inputted by the user. (See Porter, [0083]; In the same or other embodiments, the chat response system 112 generates a natural language response to the chat question. In particular, the chat response system 112 analyzes the text of the relevant content portion (e.g., the content portion that the chat 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated chat and natural language processing over Porter in order to provide more targeted responses to individuals. (See Porter, [0033]; Based on the various features, functions, systems, and methods of the chat response system discussed above, as well as the additional details described below, the chat response system provides several advantages over conventional systems. In particular, the chat response system provides more targeted, conversational responses to users. For example, the chat response system provides responses that are easy to understand and less confusing because the chat response system generates a chat response that can include pre-composed text known to be clear and accurate. In addition, the chat response system can synthesize content to further clarify, simplify, and/or humanize a computer generated chat response. As a result, the chat response system is more accurate, more efficient (e.g., a user finds an answer fast than in conventional systems), and is therefore more effective in helping users to resolve support problems).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 20160171406 A1) in view of Johnson et al. (US 20170163587 A1), Duggan et al. (US 20160260047 A1), and  Dong et al. (US 20190057143 A1).
	Regarding Claim 11, Sen/Johnson/Dugan teach generating probabilities through the use of machine learning, they do not specify the use of the individual algorithms. However, Sen/Johnson/Dugan in view of the analogous art of: wherein calculating the first probability for each project in the third subset of the plurality of projects based on the set of parameters at the predictive model comprises: generating a first prediction from the set of parameters at a random forest classifier; (See Dong, (15); The different types of classifiers may include a support vector machine classifier (SVM), a decision tree classifier, a neural network classifier, and a random forest classifier).
generating a second prediction from the set of parameters at a boosting classifier; and (See Dong, [Claim 8]; combining the current training data with the predictions to generate new training data; and training each of a plurality of second classifiers arranged in a second level on the new training data to output a probability indicating whether the input data corresponds to the same given class, wherein the first classifiers are classifiers of different classifier types, respectively and the second classifiers are classifiers of the different classifier types, respectively, wherein the combining comprises using a boosting classifier on the first probabilities to generate a first weighted sum, the new training data including a third sample comprising the second feature vector, a third feature vector comprising the first probabilities).
calculating the first probability as a weighted linear combination of the first metric and the second metric. (See Dong, [Claim 8]; combining the current training data with the predictions to generate new training data; and training each of a plurality of second classifiers arranged in a second level on the new training data to output a probability indicating whether the input data corresponds to the same given class, wherein the first classifiers are classifiers of different classifier types, respectively and the second classifiers are classifiers of the different classifier types, respectively, wherein the combining comprises using a boosting classifier on the first probabilities to generate a first weighted sum, the new training data including a third sample comprising the second feature vector, a third feature vector comprising the first probabilities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the machine learning techniques as taught by 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Patterson et al. (US-20110153506-A1) and Abram et al. (US-20080195451-A1) describing systems and methods for managing projects and determining timelines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L.G./Examiner, Art Unit 3624